Citation Nr: 1533741	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to service connection for a right wrist disorder.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2010, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In particular, in the July 2010 decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for bilateral foot and knee disorders, finding that no new and material evidence had been submitted.  In that connection, the Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen claims for service connection for foot and knee disorders.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims involving bilateral foot and knee disorders as listed on the title page.

The decision below addresses the Veteran's petition to reopen previously denied claims of service connection for bilateral foot and knee disorders, as well as his claim for service connection for a right wrist disorder.  The merits of the underlying issues of service connection for bilateral foot and knee disorders, as well as the claim for service connection for a bilateral ankle disorder, are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for bilateral foot and knee disorders.  The Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the October 2008 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a bilateral foot disorder, and raises a reasonable possibility of substantiating the claim.

3.  Evidence received more than one year since the October 2008 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a bilateral knee disorder, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's residuals of fracture of the right wrist pre-existed military service and were not worsened thereby.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the Veteran's petition to reopen previously denied claims of service connection for bilateral foot and knee disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  Since the prior final denial of the claim of service connection for a bilateral foot disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Since the prior final denial of the claim of service connection for a bilateral knee disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for entitlement to service connection for a right wrist disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.  In this respect, through January 2009 and November 2009 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support them.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the January 2009 and November 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2009 and November 2009 notice letters.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the letters.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have all available records of private and VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that are available and need to be obtained.  Additionally, the Veteran was afforded VA examination in January 2010 concerning his claim for entitlement to service connection for a right wrist disorder; report of that examination is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examination obtained in this case is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided rationales for the findings made, relying on and citing to the records reviewed.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petitions to Reopen

In an October 2008 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for bilateral knee and foot disorders.  The Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of its issuance, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2014).  In November 2008, the Veteran sought to reopen these claims.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Relevant regulations define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claims for service connection for bilateral foot and knee disorders was the October 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for bilateral foot and knee disorders in November 1997; the RO denied the claims in an August 1998 rating decision, finding in part that the Veteran had not established that he experienced a chronic foot or knee disability.  The RO denied a petition to reopen the claims for in October 2008, finding that no new and material evidence had been submitted.  The Veteran now asserts that he has bilateral foot and knee disorders that are related to service.  In particular, the Veteran contends that he injured his knees and feet while on active duty and has had continuous knee and foot pain from his time in service to the present.  As a result, the Veteran contends that service connection for bilateral foot and knee disorders is warranted.

Evidence of record in 2008 included the Veteran's service treatment records, review of which reflects that he was treated in April 1969 for a strained arch in the right foot and in September 1969 for having dropped an ammunition round on his right foot.  He was also seen for an injury to the left knee in December 1969.  However, at his September 1970 separation medical examination, he was found to have no abnormalities of the musculoskeletal system or lower extremities bilaterally and reported that he was "in good health."  Post-service medical records at the time of the October 2008 decision were silent as to any complaints of or treatment for foot or knee problems.  Relevant evidence added to the record more than one year since the October 2008 denial includes records of VA medical treatment he received in November 2009, at which time he was diagnosed with degenerative joint disease of the left knee and bilateral pes planus.  In addition, in a May 2011 letter, a private physician stated that the Veteran's arthritic changes of the feet could have been caused or aggravated by service.  

The Board finds that the evidence, in the form of the November 2009 VA diagnoses and the May 2011 private physician's statement, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.  In this regard, the Board notes that, at the time of the October 2008 rating decision, the RO denied the Veteran's petition to reopen the previously denied claims for service connection in part because he had not established that he had a current diagnosis of any bilateral foot or knee disorder.  Newly submitted evidence, however, directly addresses facts that had been unestablished at the time of the October 2008 determination-a possible diagnosis of foot and knee disorders, as well as the possibility that the Veteran's current complaints may be related to his service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence of foot and knee disorders and evidence suggesting that his current foot complaints may be connected to service.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2014).  Thus, new and material evidence has been submitted, and the criteria for reopening the previously denied claims of service connection for bilateral foot and knee disorders are met.

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from private and VA providers, as well as VA examination conducted in January 2010.  Review of the service treatment records reflects that the examining physician noted on the Veteran's January 1969 entrance report of medical history that the Veteran had fractured his right wrist in 1966.  He was seen on one occasion in service, in April 1970, for complaints of intermittent pain in his right wrist that was aggravated by exercise.  At that time he was assessed with questionable early arthritis, although x-ray of the wrist was within normal limits.  At his September 1970 separation medical examination, no abnormalities of the musculoskeletal system or upper extremities were noted, and he stated that he was "in good health."

Post-service VA treatment records reflect that the Veteran was seen in November 2009 to establish care with VA treatment providers.  At that time, he complained of intermittent right wrist pain that "sometimes acts up" following the pre-service fracture.  Treatment records, however, do not document any diagnosis of a right wrist disorder.  The Veteran underwent VA examination of his right wrist in January 2010.  Report of that examination reflects that the examiner acknowledged the notation at the Veteran's entry into service of a history of right wrist fracture.  However, the examiner found that there was no permanent aggravation of any pre-existing right wrist disorder either during service or thereafter.  In so finding, the examiner pointed out that there was only one indication during the Veteran's two years of service of even intermittent pain in the right wrist, but that no diagnosis was assigned at the time.  The examiner also noted that post-service treatment records, including those submitted in support of service connection claims for other disabilities, do not reference any complaints of or diagnosis for any right wrist disorder.  The Veteran stated at the examination that he had in fact sought treatment for right wrist pain but that all such records were unavailable.  He complained of intermittent pain in the wrist, worse with prolonged activity, but was found to have no current diagnosis of any wrist disability.  The Veteran has also submitted multiple statements concerning his belief that his right wrist disorder is related to his time in service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right wrist disorder.  

In so finding, the Board notes that the outset that every Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  If a disorder noted at the time of a Veteran's examination, acceptance, and enrollment into service undergoes an increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded, however, if the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).

In the present case, the Board finds that a pre-existing right wrist disorder was noted at the time of the Veteran's entry into service in 1971.  Specifically, when the Veteran was examined for enlistment in January 1968, his examining physician noted that he had fractured his right wrist in 1966.  Because a right wrist disorder was thus "noted" at the time of the Veteran's initial entry into service, the presumption of soundness is inapplicable.  Therefore, the Board must now determine whether the Veteran's pre-existing right wrist disorder underwent a worsening during service.

As noted above, a pre-existing injury or disease will be considered to have aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to its symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that there is absent from the record competent evidence that establishes that the pre-existing right wrist disorder underwent any worsening during the Veteran's military service.  To that end, the Board notes that, with a single exception, the service treatment records are silent as to any complaints of, or treatment for, any right wrist problems during service.  The sole record indicating that the Veteran sought treatment for any right wrist disability is an April 1970 record indicating evaluation for a complaint of intermittent right wrist pain.  At that time, no arthritis was found on x-ray, and there is no indication that the Veteran sought follow-up treatment at any time during service.  Further, the Board notes that at the Veteran's September 1970 separation examination, the examiner found no disability of the musculoskeletal system or upper extremities; in fact, the Veteran reported that he was "in good health" at the time.  The Board considers this fact to weigh against a finding that any right wrist disorder underwent a worsening during service.  The Board further notes that the first time the record reflects the Veteran making any complaints of wrist problems is in 2009, more than 30 years after his separation from service.  The Board further finds compelling that, as discussed below, the only medical evidence of record providing an opinion regarding any etiological relationship between the Veteran's claimed right wrist disorder and his time in service-the January 2010 VA examination-is negative.  The January 2010 VA examiner's opinion is not contradicted by any medical evidence of record.  To the contrary, when the Veteran reported his right wrist problems to his VA treatment provider in November 2009, he stated only that he had fractured his right wrist as a child and that it "sometimes act[ed] up"; he made no mention of any alleged worsening during service. 

In this case, taking into consideration the medical evidence and history of the Veteran's right wrist disorder prior to service, his single incidence of treatment during service, and the findings of the September 1970 separation medical examiner and the January 2010 VA examiner, the Board does not find that any pre-existing right wrist disorder was aggravated by service, based on the lack of any medical evidence reflecting that any underlying condition, as contrasted to symptoms of the disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).

The Board has considered the Veteran's contention that his claimed right wrist disorder was aggravated by his time on active duty.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the permanent worsening of any wrist disorder by service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed right wrist disorder was not permanently worsened by service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his claimed right wrist disorder have little probative value.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right wrist disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence to reopen a claim of service connection for a bilateral foot disorder has been received; to this limited extent, the appeal of this issue is granted.

New and material evidence to reopen a claim of service connection for a bilateral knee disorder has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a right wrist disorder is denied.


REMAND

In light of the Board's conclusion that the claims for entitlement to service connection for bilateral knee and foot disorders are reopened, the claims must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims, as well as on the claim for service connection for a bilateral ankle disorder.

As reflected above, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2014).

As noted above, service treatment records reflect that the Veteran was found to have no orthopedic abnormalities of the feet, ankles, or knees at his January 1969 entrance medical examination, although he complained of right foot pain in April 1969, at which time he was diagnosed with strained arch in the right foot and put on profile for seven days.  He was again seen in September 1969 for complaints of pain in his right pinky toe after dropping an ammunition round on his foot, but he did not seek follow-up treatment after the initial visit.  He was treated in December 1969 for an injury to his left knee but again did not seek follow-up treatment.  At his separation report of medical history, he was found to have normal lower extremities and a normal orthopedic system; he reported that he was "in good health."  

Following service, the Veteran has been seen for ongoing complaints of pain in his feet and ankles.  Available private records show that the Veteran sought treatment in 1980 for a congenital foot disorder, although the records are unclear as to a specific diagnosis.  He was again seen in April 2010, at which time he told his physician that he had had a sprain or stress fracture of his left ankle in service and dropped ammunition on his right foot, injuring it.  Based on this reported history, the physician diagnosed tarsal coalition of the left foot "which certainly is aggravated by military service."  The physician also opined that the Veteran's ankle and foot arthritis is "due to time on his feet and the wear and tear and trauma of military service."  Similarly, in May 2011 a private physician diagnosed the Veteran with tarsal coalition of the ankles, which he opined was "probably" congenital, along with arthritis of the feet and ankles.  The physician opined that it was "possible" that the pre-existing tarsal coalition had been aggravated by the "stress of hard physical activity such as walking [and] marching" in service, leading to "advanced or increased arthritis."  The physician further opined that the ammunition dropped on the Veteran's right foot in service "accelerated and aggravated" the arthritis he currently experiences in his right foot.  VA treatment records reflect that he was diagnosed with flat feet with pronation and medial deviation of the left ankle in November 2009.  At a May 2010 VA podiatry consult, he was diagnosed with painful pes planus bilaterally as well as bilateral degenerative joint disease in the midfoot and talar navicular joints.  He was diagnosed with degenerative joint disease of the left knee at a July 2010 visit.  The Veteran has contended on multiple occasions that he has experienced foot and ankle pain since service.      

The Veteran underwent VA examination in January 2015.  At that time, he complained of foot, ankle, and knee pain since service.  The examiner diagnosed him with pes planovalgus deformity with minimal subtalar motion bilaterally, as well as bilateral pes planus, which he stated was diagnosed in 1970.  The examiner opined that the Veteran's current "condition and complaint" is related to his "calcaneonavicular coalitions and hindfoot arthritis," which he opined was "congenital and subsequently degenerative in nature," and not related to service.  By way of clarification, the examiner reiterated that the Veteran's pes planovalgus and arthritis of the feet are "due to his pre-existing congenital calcaneonavicular coalition and subsequent degenerative arthritis."  However, the examiner did not discuss whether the current disabilities clearly and unmistakably both pre-existed service and were not worsened thereby.  Further, it is unclear whether the diagnosed pes planovalgus and arthritis comprise the totality of the Veteran's foot and ankle disabilities.  The examiner further found the Veteran to have no diagnosable knee disorder, although no radiological study was conducted.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology of pes planus or foot and ankle pain.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or etiology of a complex orthopedic disability such as tarsal coalition.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

As noted above, evidence currently of record suggests that the Veteran has an ankle disorder, tarsal coalition, that pre-existed service.  However, no finding of any ankle or foot disorder was noted at the Veteran's April 1969 entrance medical examination.  Thus, the question must be answered as to whether the Veteran's tarsal coalition-or any other foot or ankle disorder-clearly and unmistakably both existed prior to service and was not worsened thereby.  In that connection, the Board notes that the January 2015 VA examiner did not specifically address whether there was clear and unmistakable evidence that the Veteran's foot or ankle disorders pre-existed service and, if so, whether there was clear and unmistakable evidence that the disabilities were not aggravated beyond their normal progression during the Veteran's period of active duty.  Further, regarding the Veteran's claimed knee disorder, the Board notes that the January 2015 VA examiner assigned no diagnosis but, in so doing, failed to address the July 2010 VA treatment record in which the Veteran was diagnosed with degenerative joint disease of the left knee.  The Board further notes that no radiological study of the knees was conducted. 

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that any foot or ankle disorder both existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Veteran has contended that he has current bilateral foot and ankle disorders that began in service and have continued to the present.  The evidence documents that the Veteran was treated for right foot pain in service.  Relevant medical evidence suggests that the Veteran has a bilateral ankle disorder that predated his entry into service, but no such diagnosis was noted at his entry into service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence both that the disabilities pre-existed service and were not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had any bilateral foot and ankle disorders that both clearly and unmistakably pre-existed service and were clearly and unmistakably not worsened thereby.

The Board thus finds that a VA examination must be obtained in order to properly assess the Veteran's claim that he experiences bilateral foot and ankle disorders that are a result of, or were aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will therefore remand to obtain a clear assessment of the Veteran's bilateral foot and ankle disorders by a qualified VA medical professional, based on a thorough physical examination and review of his claims file and medical history.  In particular, in order for the agency of original jurisdiction (AOJ) to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed, first, to clarify what disorders of the feet and ankles the Veteran experiences, and second to address whether any diagnosed bilateral foot and ankle disorders clearly and unmistakably existed prior to service, and if so whether any such disabilities were clearly and unmistakably not worsened beyond their natural progression during the Veteran's time on active duty.  

Further, regarding the Veteran's claimed bilateral knee disorder, the Board notes as discussed above that the January 2015 VA examiner found the Veteran to have no diagnosable knee disorder.  However, the examiner did not conduct radiological study or consider the July 2010 diagnosis of degenerative joint disease of the left knee assigned to the Veteran by his VA treatment provider.  Thus, on remand the examiner must examine the Veteran, including X-ray study, and clarify what diagnosis, if any, is appropriate for his claimed knee disorder.  For each such disorder diagnosed, the examiner must opine as to whether the disorder is directly linked to his time on active duty, to include the December 1969 in-service left knee injury.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Finally, updated VA treatment records should be secured on remand.  See 38 U.S.C.A. § 5103A(c)(1)(B) ; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since May 2012.

2.  Then schedule the Veteran for a VA examination and advise him that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

Feet and ankles-The examiner must review the claims file and medical history, examine the Veteran, and provide a clear, separate diagnosis for each foot and ankle disorder found to be present.  If the identified disorder is a congenital or developmental defect, please opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If so, please describe the resultant disability.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."

For all other identified disorders, including any congenital or developmental disease, the examiner must opine as to whether there is clear and unmistakable evidence that the disorder existed prior to service.  If such evidence is found, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must point to the evidence found to be clear and unmistakable and explain why.

If any diagnosed foot or ankle disorder, including any congenital or developmental disease, is not found to have pre-existed service, the reviewer must also address whether each such disorder is at least as likely as not (i.e., there is at least a 50 percent probability) related to the Veteran's time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail, and the April 2010 and May 2011 private physicians' statements must be discussed in the context of any negative opinion.


Knees-The examiner must conduct physical examination of the Veteran, including X-ray study, and diagnose any current left or right knee disorder found to be present.  For any such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his period of military service.  The examiner must discuss the Veteran's December 1969 in-service treatment for a left knee injury, as well as his reports of continuity of knee pain from service to the present and the July 2010 diagnosis of degenerative joint disease in the left knee, in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


